UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-7776



In Re: DONALD EUGENE TIDWELL,

                                                         Petitioner.



                 On Petition for Writ of Mandamus
                      (CR-94-297, CA-97-3894)


Submitted:   March 20, 2002                 Decided:   April 1, 2002


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Eugene Tidwell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Eugene Tidwell filed a petition for a writ of mandamus

seeking to have this court issue an order directing the district

court to act on his 28 U.S.C.A. § 2255 (West Supp. 2001) motion. At

the time Tidwell filed his petition, the district court had taken

no significant action in this case for over four years.           We

directed the United States to respond to the mandamus petition. In

reply, the United States informed us that the district court was

prepared to file its final order.    We have since received a copy of

the order.    Tidwell therefore has received the relief he sought

through his mandamus petition. Accordingly, we deny the motion for

leave to proceed in forma pauperis and dismiss the petition as

moot.   We dispense with oral argument because the facts and legal

arguments are adequately presented in the materials before the

court and argument would not significantly aid the decisional

process.




                                                           DISMISSED




                                 2